DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reda et al. (US 2021/0067735; hereinafter "Reda").
Regarding claim 1, Reda discloses A display method, comprising: receiving a plurality of first image data ("a video stream can be received that includes a triplet of video frames," para. 55) through a graphics card by a processor (e.g. graphics card 1112 of Fig. 11); analyzing the plurality of first image data by the processor based on an artificial intelligence model ("these input frames can be provided to a machine learning model," para. 55); and transmitting a plurality of second image data to a display by the processor, wherein the plurality of second image data comprise the plurality of first image data, at least one compensation image data between adjacent two of the plurality of first image data, or combinations thereof ("an addition of video frames to improve a frame rate of this video," para. 44; "input frame 302 can be fed to a trained network, during a fine-tuning or further training process, to generate an interpolated frame," para. 55).
Regarding claim 3, Reda discloses wherein a linear relationship does not exist between two of the plurality of first image data and the at least one compensation image ("CNNs are chosen as they are able to model highly non-linear mappings," para. 50; "a model being trained can use … non-linear interpolation," para. 66).
Regarding claim 4, Reda discloses generating the at least one compensation image data by the processor based on the artificial intelligence model, wherein the at least one compensation image data is a non-linear continuous image data between adjacent two of the plurality of first image data ("CNNs are chosen as they are able to model highly non-linear mappings," para. 50; "a model being trained can use … non-linear interpolation," para. 66).
Regarding claim 5, Reda discloses dynamically adjusting a frame rate of the display by the processor based on the artificial intelligence model ("an addition of video frames to improve a frame rate of this video or replace one or more dropped frames," para. 44; "flow-based CNN for video interpolation," para. 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in view of Nambi et al. (US 2014/0198138; hereinafter "Nambi").
Regarding claim 2, Reda does not disclose receiving a first brightness parameter corresponding to the plurality of first image data, which is displayed by the display, by the processor; transmitting a second brightness parameter corresponding to the plurality of second image data, which is displayed by the display, by the processor; and providing a voltage adjustment parameter to the display by the processor based on a difference between the second brightness parameter and the first brightness parameter.
In the same art of variable refresh rates, Nambi teaches receiving a first brightness parameter corresponding to the plurality of first image data, which is displayed by the display, by the processor; transmitting a second brightness parameter corresponding to the plurality of second image data, which is displayed by the display, by the processor ("In modern LCD device displays, a device's employed display refresh rate is directly proportional to its display screen's luminosity or brightness. Accordingly, in the absence of image presentation compensation, a change in a device's display refresh rate will effect a perceptible change in a display's brightness," para. 55; "provide brightness reference levels (e.g., VGamma) to the source driver circuitry," para. 56); and providing a voltage adjustment parameter to the display by the processor based on a difference between the second brightness parameter and the first brightness parameter ("when a refresh rate is changed (e.g., increased or decreased) at a LCD (e.g., in accordance with corresponding GPU control data), the Vcom output voltage may be selected to minimize a perceivable brightness change," para. 105).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Nambi to Reda.  The motivation would have been "to minimize a perceivable brightness change" (Nambi, para. 105).
Regarding claim 6, Reda does not disclose dynamically adjusting a voltage parameter of the display by the processor based on the artificial intelligence model after the processor dynamically adjusts the frame rate of the display.
In the same art of variable refresh rates, Nambi teaches dynamically adjusting a voltage parameter of the display by the processor based on the artificial intelligence model after the processor dynamically adjusts the frame rate of the display ("a change in 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Nambi to Reda.  The motivation would have been "to minimize a perceivable brightness change" (Nambi, para. 105).

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the known prior art does not teach, in the context of the parent claim limitations, calculating a rendering time required for at least one of the plurality of first image data by the processor based on the artificial intelligence model; and generating the at least one compensation image data by the processor when the rendering time is greater than a boundary time.  Note that the original disclosure defines "rendering time" as "the time required for a single image to be drawn on the display" (para. 19), as opposed to the usual definition of "rendering time" which would refer to a time to render a frame of 2D/3D computer graphics in a graphics processor.  Using the definition of "rendering time" from the original specification, the known prior art does not teach using an artificial intelligence model to calculate a rendering time (i.e. display drawing time) and generating the claimed compensation image when the predicted rendering time is above a boundary time.  Claims 8-11 are objected to based on their dependence on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611